        Case 1:19-cv-00621-WMS Document 17 Filed 04/06/21 Page 1 of 16




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
______________________________________

TAMARA L.,

                       Plaintiff,

               v.                                                       DECISION AND ORDER
                                                                             19-CV-621S
COMMISSIONER OF SOCIAL SECURITY,

                Defendant.
______________________________________

       1.      Plaintiff Tamara L. 1 challenges the determination of an Administrative Law

Judge (“ALJ”) that she is not disabled within the meaning of the Social Security Act (“the

Act”). Plaintiff alleges that she has been disabled since December 22, 2014, due to

various physical and mental conditions. Plaintiff maintains that she is entitled to disability

benefits because her impairments render her unable to work.

       2.      Plaintiff filed applications for disability benefits and supplemental security

income in September 2015. After denial at the agency level, Plaintiff proceeded to a

hearing before an ALJ, which took place before ALJ John Loughlin via videoconference

on April 17, 2018. At the time of the hearing, Plaintiff was 46 years old, with at least a

high school education, and no past relevant work. The ALJ considered the case de novo

and, on August 9, 2018, issued a written decision denying Plaintiff’s applications for

benefits. The Appeals Council thereafter denied Plaintiff’s request for review on March

15, 2019.




1 In accordance with this district’s Standing Order of November 18, 2020, and consistent with guidance
from the Committee on Court Administration and Case Management of the Judicial Conference of the
United States, this Decision and Order identifies the plaintiff by first name and last initial only.


                                                  1
        Case 1:19-cv-00621-WMS Document 17 Filed 04/06/21 Page 2 of 16




       3.     Plaintiff filed the current action on May 14, 2019, challenging the

Commissioner’s final decision. 2 After filing of the administrative record, the parties cross-

moved for judgment on the pleadings under Rule 12 (c) of the Federal Rules of Civil

Procedure, with briefing concluded on February 19, 2020. (Docket Nos. 4, 7, 13, 14.)

The Clerk of Court thereafter assigned the case here on February 4, 2021, at which time

this Court took the motions under advisement without oral argument. (Docket No. 16.)

For the following reasons, Plaintiff’s motion will be denied, and Defendant’s motion will

be granted.

       4.     A party is entitled to judgment on the pleadings under Rule 12 (c) “only if it

has established that no material issue of fact remains to be resolved and that it is entitled

to judgment as a matter of law.” Juster Assocs. v. City of Rutland, 901 F.2d 266, 269 (2d

Cir. 1990) (internal quotation marks omitted). In social security appeals, the district court

may “enter, upon the pleadings and transcript of the record, a judgment affirming,

modifying, or reversing a decision of the Commissioner of Social Security, with or without

remanding the case for a rehearing.” 42 U.S.C. §§ 405 (g), 1383 (c)(3).

       5.     A court reviewing a denial of disability benefits may not determine de novo

whether an individual is disabled. See 42 U.S.C. §§ 405 (g), 1383 (c)(3); Wagner v. Sec’y

of Health & Hum. Servs., 906 F.2d 856, 860 (2d Cir. 1990). Instead, the court’s inquiry is

limited to two issues: (1) whether the Commissioner applied the correct legal standards,

and (2) whether the Commissioner’s factual findings are supported by substantial

evidence. See Greek v. Colvin, 802 F.3d 370, 374-75 (2d Cir. 2015) (per curiam); see

also Norman v. Astrue, 912 F. Supp. 2d 33, 70 (S.D.N.Y. 2012) (“The Court first reviews


2The ALJ’s August 9, 2018 decision became the Commissioner’s final decision in this case when the
Appeals Council denied Plaintiff’s request for review.


                                               2
         Case 1:19-cv-00621-WMS Document 17 Filed 04/06/21 Page 3 of 16




the Commissioner’s decision for compliance with the correct legal standards; only then

does it determine whether the Commissioner’s conclusions were supported by substantial

evidence.”). In conducting this inquiry, the court cannot substitute “its own judgment for

that of the [Commissioner], even if it might justifiably have reached a different result upon

a de novo review.” Valente v. Sec’y of Health & Hum. Servs., 733 F.2d 1037, 1041 (2d

Cir. 1984). Consequently, if the Commissioner’s determination is free from legal error

and supported by substantial evidence, the court must affirm. See Grey v. Heckler, 721

F.2d 41, 46 (2d Cir. 1983); Marcus v. Califano, 615 F.2d 23, 27 (2d Cir. 1979).

         6.   As it relates to the legal-error inquiry, the court must determine whether “the

claimant has had a full hearing under the [Commissioner’s] regulations and in accordance

with the beneficent purposes of the [Social Security] Act.” Moran v. Astrue, 569 F.3d 108,

112 (2d Cir. 2009) (internal quotations and citations omitted). “Failure to apply the correct

legal standard constitutes reversible error, including, in certain circumstances, failure to

adhere to the applicable regulations.” Kohler v. Astrue, 546 F.3d 260, 265 (2d Cir. 2008)

(citation omitted). This inquiry is completed first because “[w]here there is a reasonable

basis for doubt whether the ALJ applied correct legal principles, application of the

substantial evidence standard to uphold a finding of no disability creates an unacceptable

risk that a claimant will be deprived of the right to have her disability determination made

according to the correct legal principles.” Johnson v. Bowen, 817 F.2d 983, 986 (2d Cir.

1987).




                                             3
        Case 1:19-cv-00621-WMS Document 17 Filed 04/06/21 Page 4 of 16




       7.     As it relates to the substantial-evidence inquiry, the standard is not high.

See Biestek v. Berryhill, __ U.S. __, 139 S. Ct. 1148, 1154, 203 L. Ed. 2d 504 (2019).

The United States Supreme Court defines substantial evidence as only “more than a mere

scintilla,” Richardson v. Perales, 402 U.S. 389, 401, 91 S. Ct. 1420, 1427, 28 L. Ed. 2d

842 (1971), and has clarified that “[i]t means—and means only—'such relevant evidence

as a reasonable mind might accept as adequate to support a conclusion,’” Biestek, 139

S. Ct. at 1154 (quoting Consol. Edison Co. v. NLRB, 305 U.S 197, 229, 59 S. Ct. 206, 83

L. Ed. 126 (1938)).    Because the Commissioner’s factual findings are conclusive if

supported by substantial evidence, see 42 U.S.C. §§ 405 (g), 1383 (c)(3), review is

properly focused on whether substantial evidence supports the Commissioner’s

determination, not whether substantial evidence might also support the plaintiff’s position.

See Zacharopoulos v. Saul, CV 19-5075 (GRB), 2021 WL 235630, at *7 (E.D.N.Y. Jan.

25, 2021) (noting that “the relevant question is not whether substantial evidence supports

plaintiff’s position, but whether ‘substantial evidence supports the ALJ’s decision’”)

(quoting Bonet ex rel. T.B. v. Colvin, 523 F. App’x 58, 59 (2d Cir. 2013) (emphasis in

original)). This is “a very deferential standard of review—even more so than the ‘clearly

erroneous’ standard.” Brault v. Soc. Sec. Admin., Comm’r, 683 F.3d 443, 448 (2d Cir.

2012) (per curiam) (citing Dickinson v. Zurko, 527 U.S. 150, 153, 119 S. Ct. 1816, 144 L.

Ed. 2d 143 (1999)).

       8.     “To determine on appeal whether [the Commissioner’s] findings are

supported by substantial evidence, a reviewing court considers the whole record,

examining the evidence from both sides, because an analysis of the substantiality of the

evidence must also include that which detracts from its weight.” Williams on Behalf of




                                             4
       Case 1:19-cv-00621-WMS Document 17 Filed 04/06/21 Page 5 of 16




Williams v. Bowen, 859 F.2d 255, 258 (2d Cir. 1988).          If supported by substantial

evidence, the Commissioner's factual findings must be sustained “even where substantial

evidence may support the plaintiff's position and despite that the court's independent

analysis of the evidence may differ from the [Commissioner’s].” Rosado v. Sullivan, 805

F. Supp. 147, 153 (S.D.N.Y. 1992). Similarly, where evidence is deemed susceptible to

more than one rational interpretation, the Commissioner’s conclusion must be upheld.

See Rutherford v. Schweiker, 685 F.2d 60, 62 (2d Cir. 1982). In short, the substantial-

evidence standard requires that once an ALJ finds facts, those facts can be rejected “‘only

if a reasonable factfinder would have to conclude otherwise.’” Brault, 683 F.3d at 448

(quoting Warren v. Shalala, 29 F.3d 1287, 1290 (8th Cir. 1994) (emphasis in original)).

      9.     The Commissioner has established a five-step sequential evaluation

process to determine whether an individual is disabled under the Act. See 20 C.F.R. §§

404.1520, 416.920. The Supreme Court recognized the validity of this analysis in Bowen

v. Yuckert, and it remains the proper approach for analyzing whether a claimant is

disabled. 482 U.S. 137, 140-42, 107 S. Ct. 2287, 2291, 96 L. Ed. 2d 119 (1987).

      10.    The five-step process is as follows:

             First, the [Commissioner] considers whether the claimant is
             currently engaged in substantial gainful activity. If he is not,
             the [Commissioner] next considers whether the claimant has
             a “severe impairment” which significantly limits her physical or
             mental ability to do basic work activities. If the claimant
             suffers such an impairment, the third inquiry is whether, based
             solely on medical evidence, the claimant has an impairment
             which is listed in Appendix 1 of the regulations. If the claimant
             has such an impairment, the [Commissioner] will consider her
             disabled without considering vocational factors such as age,
             education, and work experience; the [Commissioner]
             presumes that a claimant who is afflicted with a “listed”
             impairment is unable to perform substantial gainful activity.
             Assuming the claimant does not have a listed impairment, the



                                            5
           Case 1:19-cv-00621-WMS Document 17 Filed 04/06/21 Page 6 of 16




                   fourth inquiry is whether, despite the claimant's severe
                   impairment, she has the residual functional capacity to
                   perform her past work. Finally, if the claimant is unable to
                   perform her past work, the [Commissioner] then determines
                   whether there is other work which the claimant could perform.

Berry v. Schweiker, 675 F.2d 464, 467 (2d Cir. 1982) (per curiam) (quotations in original);

see also 20 C.F.R. §§ 404.1520, 416.920; Rosa v. Callahan, 168 F.3d 72, 77 (2d Cir.

1999).

          11.      The claimant has the burden of proof on the first four steps; the

Commissioner has the burden of proof on the fifth step. See Bowen, 482 U.S. at 146 n.5;

Ferraris v. Heckler, 728 F.2d 582, 584 (2d Cir. 1984). The fifth step is divided into two

parts.       First, the Commissioner must assess the claimant's job qualifications by

considering his or her physical ability, age, education, and work experience. Second, the

Commissioner must determine whether jobs exist in the national economy that a person

having the claimant's qualifications could perform. See 42 U.S.C. §§ 423 (d)(2)(A), 1383

(c)(1)(A); 20 C.F.R. §§ 404.1520 (f), 416.920 (a)(4); Heckler v. Campbell, 461 U.S. 458,

460, 103 S. Ct. 1952, 1954, 76 L. Ed. 2d 66 (1983).

          12.      In this case, the ALJ found the following with regard to the five-step process

set forth above: (1) Plaintiff has not engaged in substantial gainful activity since December

22, 2014, the alleged onset date (R. at 20); 3 (2) Plaintiff’s essential hypertension, diabetes

mellitus, asthma, obesity, anxiety disorder, and major depression are severe impairments

within the meaning of the Act (R. at 20-21); (3) Plaintiff does not have an impairment or

combination of impairments that meet or medically equal any of the impairments listed in

20 C.F.R. Part 404, Subpart P, Appendix 1 (R. at 21-23); (4) Plaintiff retained the residual


3   Citations to the underlying administrative record are designated as “R.”



                                                       6
         Case 1:19-cv-00621-WMS Document 17 Filed 04/06/21 Page 7 of 16




functional capacity (“RFC”) to perform a range of light work as defined in 20 C.F.R. §§

404.1567(b) and 416.967 (b), with certain exceptions 4 (R. at 23-26); (5) Plaintiff had no

past relevant work (R. at 26); and (6) Plaintiff could perform jobs that exist in significant

number in the national economy (R. at 27). Accordingly, the ALJ determined that Plaintiff

was not under a disability as defined by the Act from December 22, 2014, through August

9, 2018. (R. at 18, 28.)

        13.     Plaintiff challenges the ALJ’s decision on two fronts. First, she contends

that the ALJ misapplied the treating-physician rule to the opinions of her primary care

physician, Dr. Gregory Schenk. Second, she contends that the ALJ’s physical RFC

determination is not supported by substantial evidence because the ALJ impermissibly

based it on his own interpretation of bare medical evidence, rather than a supporting

medical opinion.       In response, the Commissioner argues that the ALJ’s decision is

supported by substantial evidence and free from legal error and should therefore be

affirmed. This Court agrees with the Commissioner.

        14.     Plaintiff first argues that the ALJ misapplied the treating-physician rule to

the opinions of Dr. Schenk, who treated her physical and mental conditions. For claims

filed before March 27, 2017, such as this one, the treating-physician rule requires that an

ALJ give controlling weight to a treating source's opinion on the issues of the nature and

severity of a claimant's impairments, if the opinion is well-supported by medically



4The ALJ found that Plaintiff retained the RFC for light work, except that Plaintiff can frequently balance,
kneel, crouch, stoop, and crawl; can frequently climb stairs and ramps; can never climb ladders, ropes, and
scaffolds; can never be exposed to unprotected heights or moving machinery parts; can have only
occasional exposure to dust, noxious odors, fumes, and poor ventilation; can understand, remember, and
carry out only simple instructions and make only simple work-related decisions; can only occasionally deal
with changes in a routine work setting; and can only occasionally deal with supervisors, coworkers, and the
public. (R. at 23.)



                                                     7
        Case 1:19-cv-00621-WMS Document 17 Filed 04/06/21 Page 8 of 16




acceptable clinical and laboratory diagnostic techniques and is not inconsistent with the

other substantial evidence in the record. 5 See 20 C.F.R. §§ 404.1527 (c)(2), 416.927

(c)(2); Halloran v. Barnhart, 362 F.3d 28, 32 (2d Cir. 2004). If the ALJ does not give

controlling weight to a treating source's opinion, he or she must apply several factors to

determine what weight to afford the opinion, which include:

               (1) the length of the treatment relationship and the frequency
               of examination; (2) the nature and extent of the treatment
               relationship; (3) the degree to which the medical source
               supported his opinion; (4) the degree of consistency between
               the opinion and the record as a whole; (5) whether the opinion
               is given by a specialist; and (6) other evidence which may be
               brought to the attention of the ALJ.

Morrillo v. Apfel, 150 F. Supp. 2d 540, 545-46 (S.D.N.Y. 2001); see also Selian v. Astrue,

708 F.3d 409, 418 (2d Cir. 2018); 20 C.F.R. §§ 404.1527 (c), 416.927 (c).

       15.     But as this Court has previously recognized, an ALJ “does not have to

explicitly walk through these factors, so long as the Court can ‘conclude that the ALJ

applied the substance of the treating physician rule . . . and provide[d] ‘good reasons’ for

the weight [the ALJ] gives to the treating source's opinion.’” Hall v. Colvin, 37 F. Supp.

3d 614, 625 (W.D.N.Y. 2014) (quoting Halloran, 362 F.3d at 32); see Atwater v. Astrue,

512 F. App'x 67, 70 (2d Cir. 2013) (explaining that the ALJ need not undertake a “slavish

recitation of each and every factor where the ALJ's reasoning and adherence to the

regulation are clear”). If the ALJ rejects the treating physician’s opinion as controlling, he

or she must have “good reasons” for doing so and must explain those reasons to the

claimant. 20 C.F.R. §§ 404.1527 (c)(2), 416.927 (c)(2); accord Schaal v. Apfel, 134 F.3d

496, 503-04 (2d Cir. 1998).


5For claims filed on or after March 27, 2017, the Commissioner evaluates medical opinion evidence under
20 C.F.R. §§ 404.1520c, 416.920c.


                                                  8
        Case 1:19-cv-00621-WMS Document 17 Filed 04/06/21 Page 9 of 16




       16.    The record contains two opinions from Dr. Schenk. First, on May 4, 2016,

he opined that Plaintiff’s diabetes, low back pain, and depression caused her to be “very

limited” in walking, standing, sitting, lifting, carrying, pushing, pulling, bending, and

climbing. (R. at 394.) Dr. Schenk further found no evidence of mental limitations, other

than Plaintiff being “very limited” in her ability to function for eight hours in a work setting

at a consistent pace. See id.

       17.    Second, on July 26, 2018, Dr. Schenk opined that Plaintiff’s diabetes,

lumbar radiculopathy, and depression caused multiple physical and mental impairments.

(R. at 1034-37.) As to physical impairments, Dr. Schenk opined that Plaintiff could walk

only one-half a city block before needing to rest and could sit or stand for only 20 minutes

before needing to change positions, with an ability to sit and stand for only two hours in

an 8-hour workday. (R. at 1034.) He further stated that Plaintiff could occasionally lift

less than 10 lbs., could rarely lift 10 lbs., and could never lift 20 or 50 lbs. (R. at 1034.)

Dr. Schenk also opined that Plaintiff would need to shift positions at will and would need

to take two or three unscheduled breaks of between five to ten minutes each during an

8-hour workday. (R. at 1035.) As to mental impairments, Dr. Schenk indicated that

Plaintiff suffered from multiple mental limitations that would preclude her from performing

work activities up to 20% of an 8-hour day, including understanding, remembering, and

carrying out instructions and procedures; maintaining a regular schedule and ordinary

routine; and completing a normal workday and workweek without significant interruption

due to psychologically-based symptoms. (R. at 1035-36.) In the end, Dr. Schenk opined

that Plaintiff’s combined physical and mental limitations would cause her to be “off task”




                                               9
       Case 1:19-cv-00621-WMS Document 17 Filed 04/06/21 Page 10 of 16




or unable to perform work for more than 30% of an 8-hour workday and for more than

four days per month. (R. at 1036.)

       18.    Upon review, this Court finds that substantial evidence supports the ALJ’s

treatment of Dr. Schenk’s opinions. The ALJ recognized Dr. Schenk as Plaintiff’s treating

physician, not a specialist, and assigned each of his opinions “little weight” because he

found them “not supported by evidence” and inconsistent with Plaintiff’s “controlled”

conditions. (R. at 26.) Indeed, Dr. Schenk did not explain his opinions in any detail and

did not cite any supporting medical evidence. Dr. Schenk’s 2018 opinion concerning

Plaintiff’s mental limitations, for example, is inconsistent with his multiple normal mental

status findings (see R. at 299, 305, 373, 631, 656, 673, 720, 737, 751, 980) and repeated

recordings that Plaintiff’s depression and anxiety were controlled or stable (see R. at 300,

307, 374, 633, 659, 675, 713, 720, 738, 974). Dr. Schenk cites no evidence supporting

his highly curtailed mental findings, nor do those findings find support in any other opinion

evidence.

       19.    In addition, the ALJ noted that Dr. Schenk’s own records indicated that

Plaintiff’s physical ailments were well controlled. (R. at 26.) Indeed, the record reflects

that just three months before his March 2018 opinion, Dr. Schenk examined Plaintiff and

noted that she was following a healthier diet and losing weight (R. at 626), that her diet

was well controlled (id.), that she affirmed general good health (id.), and that she denied

any significant body system problems, but for headaches and depression (R. at 626-27).

On exam, Dr. Schenk found that Plaintiff was in no acute distress, could walk with normal

gait for her age, had appropriate mood and normal affect, that her anxiety and depression

were stable on current medications, that her diabetes was well controlled on current




                                             10
       Case 1:19-cv-00621-WMS Document 17 Filed 04/06/21 Page 11 of 16




medications, and that her hypertension was stable on current medications. (R. at 631,

633.) These findings are inconsistent with Dr. Schenk’s opinion, just three months later,

that Plaintiff suffered from extreme and work-preclusive physical and mental limitations,

and there is no evidence in the record of any significant degradation between December

2017 and March 2018.

       20.    Accordingly, this Court finds that the ALJ’s decision to afford Dr. Schenk’s

opinions “little weight” is supported by substantial evidence in the record and is sufficiently

explained with good reasons provided. See Hall, 37 F. Supp. 3d at 625.

       21.    Plaintiff next argues that the ALJ’s physical RFC determination is not

supported by substantial evidence because the ALJ impermissibly based it on his own

interpretation of bare medical evidence, rather than a supporting medical opinion. RFC

is “what an individual can still do despite his or her limitations.” Melville v. Apfel, 198 F.3d

45, 52 (2d Cir. 1999) (quoting SSR 96-8p, 1996 WL 374184, at *2). To properly determine

RFC, the ALJ must assess all relevant medical and other evidence in the record. See 20

C.F.R. §§ 404.1545 (a)(1), 416.945 (a)(1). Such evidence includes, inter alia, objective

medical evidence, medical opinions, medical history, clinical findings, and the claimant’s

own assessment of limitations. See 20 C.F.R. §§ 404.1513 (a)(1)-(5); 416.913 (a)(1)-(5);

see also Josua S. v. Comm’r of Soc. Sec., 6:19-CV-1434 (ML), 2021 WL 105769, at *4

(N.D.N.Y. Jan. 11, 2021) (“In rendering an RFC determination, the ALJ must consider

objective medical facts, diagnoses, and medical opinions based on such facts, as well as

a plaintiff’s subjective symptoms, including pain and descriptions of other limitations.”)

(collecting cases). While the ALJ is precluded from substituting his or her own opinion

for competent medical evidence, the ALJ is nonetheless entitled to weigh all of the




                                              11
       Case 1:19-cv-00621-WMS Document 17 Filed 04/06/21 Page 12 of 16




evidence, resolve conflicts within it, and reach an RFC that is consistent with the record

as a whole. See Matta v. Astrue, 508 F. App’x 53, 56 (2d Cir. 2013); Quinn v. Colvin, 199

F. Supp. 3d 692, 712 (W.D.N.Y. 2016). And the ALJ’s RFC determination need neither

track nor correspond perfectly with any single medical opinion. See Quinn, 199 F. Supp.

3d at 712. Finally, “[a]lthough the ALJ has the responsibility to determine the RFC based

on all the evidence in the record, the burden is on the Plaintiff to demonstrate functional

limitations that preclude any substantial gainful activity.” Richard B. v. Comm’r of Soc.

Sec., 1:19-CV-579 (WBC), 2021 WL 22504, at *4 (W.D.N.Y. Jan. 4, 2021).

       22.    Here, the ALJ determined that Plaintiff could perform light work with

specified limitations. (R. at 23-26.) To be considered capable of performing a full range

of light work, an individual must generally have the substantial ability to lift 20 pounds or

less at a time, frequently lift or carry objects weighing up to 10 pounds, walk or stand a

good deal, and push and pull arm or leg controls while seated. See 20 C.F.R. §§

404.1567 (b), 416.967 (b).    To account for Plaintiff’s specific functional limitations, the

ALJ restricted Plaintiff’s physical RFC to, inter alia, never climbing ladders, ropes, or

scaffolds; no exposure to unprotected heights or moving machinery parts; and only

occasional exposure to dust, noxious odors, fumes, or poor ventilation. (R. at 23.)

       23.    The ALJ reached this determination after reviewing and evaluating the

record evidence. First, the ALJ found that Plaintiff’s statements concerning the intensity,

persistence, and limiting effects of her physical symptoms were not entirely consistent

with the medical evidence. (R. at 25.) The ALJ found that although Plaintiff testified to

suffering from severe physical limitations, the medical evidence indicated that she was in




                                             12
       Case 1:19-cv-00621-WMS Document 17 Filed 04/06/21 Page 13 of 16




no acute distress, had normal gait, did not require any assistive walking devices, had

stable and non-tender joints, and had no swelling or effusion. (R. at 25.)

       24.    Second, the ALJ considered the medical evidence. The ALJ noted that

Plaintiff’s essential hypertension and diabetes were largely controlled with medication and

that the leg swelling she experienced was due to either an insect bite or her diabetes,

though it was noted that she could fully bear weight and ambulate normally despite the

swelling. (R. at 24.) Nonetheless, to account for these conditions, the ALJ limited Plaintiff

to light exertional duty and included postural limitations and a prohibition on exposure to

unprotected heights and moving machinery parts. (See id.) The ALJ further recognized

Plaintiff’s obesity, though also noted that there was no evidence that Plaintiff had any

difficulty walking on her own (no use of assistive device). (See id.) Nonetheless, the ALJ

accounted for Plaintiff’s obesity by including specific limitations on climbing ladders,

stairs, and scaffolds, in her RFC. (See id.) The ALJ similarly recognized Plaintiff’s asthma

condition and accommodated it with environmental limitations in the RFC. (See id.)

       25.    Third, the ALJ considered the medical opinion evidence concerning

Plaintiff’s physical limitations. As noted above, he gave “little weight” to Dr. Schenk’s two

opinions. (R. at 26.) He gave “some weight” to physical consultative examiner Hongbiao

Liu, M.D., who opined that Plaintiff had mild to moderate limitations for prolonged walking,

bending, kneeling, and overhead reaching, and should avoid dust and other irritants that

could lead to asthma attacks. (R. at 26, 388-91.)

       26.    Plaintiff argues that her physical RFC determination is not supported by

substantial evidence because it is not based on medical opinion evidence. “In general,

the ALJ is obligated to formulate Plaintiff’s RFC based on the record as a whole, not just




                                             13
       Case 1:19-cv-00621-WMS Document 17 Filed 04/06/21 Page 14 of 16




upon the medical opinions alone.” Richard B., 2021 WL 22504, at *5 (citing Trepanier v.

Comm’r of Soc. Sec. Admin., 752 F. App’x 75, 79 (2d Cir. 2018)). It is thus not error, per

se, for an ALJ to formulate an RFC in the absence of medical opinion evidence. See,

e.g., Monroe v. Comm’r of Soc. Sec., 676 F. App’x 5, at *8-9 (2d Cir. Jan. 18, 2017)

(stating that where “the record contains sufficient evidence from which an ALJ can assess

the claimant’s [RFC], a medical source statement or formal medical opinion is not

necessarily required”) (quotation marks and citations omitted).

       27.    Medical opinion evidence is thus just one subset of evidence that the ALJ

must consider in reaching an RFC determination. See 20 C.F.R. §§ 404.1513 (a)(1)-(5);

416.913 (a)(1)-(5). But it is an important subset because as a lay person, “an ALJ is not

qualified to assess a claimant’s RFC on the basis of bare medical findings, and as a

result[,] an ALJ’s determination of RFC without a medical advisor’s assessment is not

supported by substantial evidence.” See Wilson v. Colvin, No. 13-CV-6286P, 2015 WL

1003933, at *21 (W.D.N.Y. Mar. 6, 2015) (quotations marks and citation omitted). “Thus,

even though the Commissioner is empowered to make the RFC determination, where the

medical findings in the record merely diagnose the claimant’s exertional impairments and

do not relate those diagnoses to specific residual functional capabilities, the general rule

is that the Commissioner may not make the connection himself.” Williams v. Berryhill,

16-CV-283G, 2017 WL 1370995, at *3 (W.D.N.Y. Apr. 17, 2020) (citing Wilson, 2015 WL

1003933, at *21) (quotations and alterations omitted); see also Muhammad v. Colvin, No.

6:16-cv-6369 (MAT), 2017 WL 4837583, at *4 (W.D.N.Y. Oct. 26, 2017) (“While in some

circumstances, an ALJ may make an RFC finding without treating source opinion

evidence, the RFC assessment will be sufficient only when the record is clear and




                                            14
       Case 1:19-cv-00621-WMS Document 17 Filed 04/06/21 Page 15 of 16




contains some useful assessment of the claimant’s limitations from a medical source.”)

(quotations marks and citation omitted).

      28.    Here, this Court finds no error in the ALJ’s physical RFC determination. As

set out above, it is the product of the ALJ’s consideration of Plaintiff’s subjective

assessment of her physical limitations, the objective medical evidence, and the medical

opinion evidence. See 20 C.F.R. §§ 404.1513 (a)(1)-(5); 416.913 (a)(1)-(5). As he is

required to do, the ALJ properly weighed all of the available evidence to make his physical

RFC determination, and there is no indication that he substituted his own opinion for that

of any medical provider. See Matta, 508 F. App’x at 56. Contrary to Plaintiff’s argument,

this Court finds that the physical RFC is consistent with the credited portion of Dr. Liu’s

opinion, and further, is supported by and directly tailored to the evidence of Plaintiff’s

mental and physical limitations. Accordingly, this Court finds no reversible error in the

ALJ’s formulation of Plaintiff’s physical RFC. See Richard B., 2021 WL 22504, at *5

(noting that an ALJ must formulate RFC on the record as a whole).

      29.    Accordingly, having reviewed the ALJ’s decision in light of Plaintiff’s

arguments, this Court finds that it is free from legal error and supported by substantial

evidence. It is therefore affirmed. See Grey, 721 F.2d at 46; Marcus, 615 F.2d at 27.

Plaintiff’s motion for judgment on the pleadings is denied, and Defendant’s motion

seeking the same relief is granted.



      IT HEREBY IS ORDERED, that Plaintiff’s Motion for Judgment on the Pleadings

(Docket No. 7) is DENIED.

      FURTHER, that Defendant’s Motion for Judgment on the Pleadings (Docket No.

13) is GRANTED.


                                            15
         Case 1:19-cv-00621-WMS Document 17 Filed 04/06/21 Page 16 of 16




         FURTHER, that the Clerk of Court is directed to CLOSE this case.

         SO ORDERED.


Dated:         April 6, 2021
               Buffalo, New York
                                                        s/William M. Skretny
                                                      WILLIAM M. SKRETNY
                                                     United States District Judge




                                           16
